United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 26, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-40245
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                         KENNETH GREGORY,

                                                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:04-CR-6-ALL
                       --------------------

Before JONES, Chief Judge, and BARKSDALE and BENAVIDES, Circuit
Judges.

PER CURIAM:*
     Kenneth Gregory challenges his conviction following a jury

trial for assaulting, resisting, and impeding a federal officer in

violation of 18 U.S.C. § 111(a)(1).       Gregory waived his argument

that the district court erred when it failed to order a mistrial

sua sponte because he explicitly waived his right to challenge the

juror.    United States v. Reveles, 190 F.3d 678, 682 (5th Cir.

1999); United States v. Musquiz, 45 F.3d 927, 931-32 (5th Cir.

1995).

     Gregory’s argument that the evidence was not sufficient to

support his conviction because the Government failed to prove that

he intended to strike Officer Matt is unavailing.        Because Gregory

was not required to know that he was striking a federal officer to

be criminally liable under § 111(a)(1), that he intended to assault

Officer   Breaux   and   instead   assaulted   Officer   Matt   does   not

exonerate him.     United States v. Feola, 420 U.S. 671, 686 (1975);

United States v. Moore, 997 F.2d 30, 35 n.8 (5th Cir. 1993).

                                                                AFFIRMED.




                                    2